Citation Nr: 1624623	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The Board has rephrased the Veteran's claim for service connection for PTSD as a
claim for entitlement to service connection for an acquired psychiatric disorder to
include PTSD and other diagnoses that she carries.  See Clemons v Shinseki, 23
Vet. App. 1 (2009).

The Veteran testified at an August 2012 Board videoconference hearing before the undersigned.  A copy of the transcript has been associated with the record. 

The Board remanded the appeal in June 2014 for additional development, to include a request for Social Security Administration (SSA) medical records and for a VA examination.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).




FINDINGS OF FACT

1.  The Veteran has current DSM-IV diagnoses of PTSD, bipolar disorder with psychotic features, and major depressive disorder.

2.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record. 

3.  An acquired psychiatric disorder was not "noted" at service entrance. 

4.  The evidence does not show, clearly and unmistakably, that an acquired psychiatric disorder both preexisted service and was not aggravated in service.

5. Currently diagnosed PTSD is related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder with psychotic features, and major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Psychosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id; Patton v. West, 12 Vet. App. 272, 278 (1999). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis for a Psychiatric Disorder

The Veteran contends that she has PTSD due to military sexual trauma.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

The Veteran has currently diagnosed PTSD, bipolar disorder with psychotic features, and major depressive disorder.  A July 2014 VA examination identifies current DSM-IV diagnoses of PTSD, bipolar and related disorders with psychotic features, to rule out obsessive compulsive disorder.  Private treatment records identify current diagnoses of PTSD, major depressive disorder, obsessive compulsive disorder, and bipolar disorder with psychotic features.  A July 2014 VA examiner indicated that the symptoms of the Veteran's Axis I disorders overlap and cannot be fully differentiated.  While a private treatment report from the Tennessee Christian Medical Center identifies a diagnosis of schizoaffective disorder in November 2005, a current diagnosis of schizoaffective disorder is not shown by VA or private treatment records.  See July 2014 VA examination, Centerstone Psychiatric Treatment Records, and Community Psychological Services Records.  

The Veteran contends in lay statements and Board hearing testimony that she was sexually assaulted and raped by Drill Sargent A. during basic training at Fort Jackson, South Carolina beginning in September 1980 through November 1980.  She indicated that she did not report the incidents due to fear of retribution.  In private psychiatric treatment records, August 2012 Board hearing testimony, and during a July 2014 VA examination, the Veteran identified both in-service and pre-service PTSD stressors, to include pre-service childhood sexual abuse perpetrated by a cousin, witnessing the shooting of her uncle at age 12, and the in-service sexual assaults perpetrated by Drill Sargent A.  

After a review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's claimed in-service sexual assault has been corroborated by the evidence of record.  The Board finds that the Veteran is competent to describe the in-service sexual assault, and the Board finds that the Veteran's statements and testimony are credible as her descriptions of such events have been detailed and consistent throughout the record.  The Board finds that evidence of record corroborates the occurrence of the Veteran's reported in-service assault.  In lay statements submitted by the Veteran's sisters and mother, they note the Veteran's change in personality in service, crying over the telephone, and her later self-report of the incident.  Service personnel records show that the Veteran did not complete advanced individual training for her first attempted MOS and that she academically dropped training for that MOS before completing training in a different MOS.  Private psychiatric evaluations show that the Veteran reported the in-service sexual assault during the course of treatment in 2010.  In an October 2014 supplemental opinion, a VA examiner stated that the fact that the Veteran did not complete training in her initial MOS and was switched to a new MOS is consistent with her self-report and could serve as a marker for military sexual trauma.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the reported in-service sexual assaults have been corroborated by evidence of record.

The Board finds that an acquired psychiatric disorder was not "noted" at service entrance.  The Veteran served on active duty from September 1980 to September 1983.  Service treatment records, to include a September 1980 enlistment examination report, do not identify any psychiatric complaints or diagnoses in service or at service entrance.  Thus, with respect to the claimed acquired psychiatric disorders, the Board finds that the Veteran is presumed to be sound at service entrance.    

Because the Board finds that a psychiatric disability was not "noted" at service entrance, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  See Wagner, 370 F.3d at 1097.  While a July 2014 VA examiner opined that given the Veteran's extensive childhood trauma exposure, it was "highly likely" that she experienced some level of posttraumatic stress and depression prior to military service; he stated, given the lack of pre-military record and because she did not endorse major psychological problems in childhood, it was not medically undebatable.  The VA examiner also noted, in an October 2014 supplemental opinion, that recent treatment records do indicate that the Veteran's military sexual trauma contributed meaningfully to her current psychiatric complaints.  The Board finds that the evidence does not show, clearly and unmistakably, that an acquired psychiatric disorder both preexisted service and was not aggravated in service.  The Board finds, therefore, that the presumption of soundness at service entrance has not been rebutted by clear and unmistakable evidence, and therefore, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's PTSD is related to the verified in-service stressor of a sexual assault.   An April 2012 neuropsychological evaluation completed at Community Psychological Services shows that the Veteran was given a diagnosis of PTSD based on the report of multiple sexual assaults both before and during service.  She stated, in the evaluation that she was raped by an older cousin at age 11 and she reported multiple rapes by her drill instructor during basic training in 1980.  Treatment records from Centerstone dated in 2009 and 2010 also identify a diagnosis of PTSD, based at least in part on the Veteran's report of being raped by a drill sergeant in the Army.  The Board finds that these diagnoses, based at least in part on the Veteran's verified in-service sexual assault, provided by her treating psychiatrists, are probative as they were based on an accurate factual background and psychiatric evaluation of the Veteran.  Moreover, while the July 2014 VA examiner opined in October 2014, that due to a lack of any evidence of mental health problems until years after her discharge, the presence of competing explanations for the onset of symptoms (e.g., life stress and a motor vehicle accident), and the relatively recent emergence of military sexual trauma in the clinical record, he could not determine whether her military sexual trauma caused her current mental health problems without resorting to mere speculation, the VA examiner did state in the July 2014 treatment report that the Veteran's diagnosis of PTSD derived from all stressors noted, including military sexual trauma, and he acknowledged in the October 2014 supplemental opinion that recent treatment records indicated that the Veteran's military sexual trauma contributed meaningfully to her current psychiatric complaints.  For these reasons, the Board finds that the Veteran's diagnosed PTSD has been related, at least in part, to a verified in-service stressor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Because the July 2014 VA examiner indicated that the symptoms of the Veteran's Axis I disorders overlap and cannot be fully differentiated, the Board finds that service-connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder with psychotic features, and major depressive disorder is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder with psychotic features, and major depressive disorder is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


